 

Exhibit 10.5

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
27th day of September, 2017 (the “Effective Date”), by and among ALEXANDER M.
SALGADO and ERDUIS SANABRIA (the “Management Shareholders”) and the other
individuals and entities signatory to this Agreement (the “Investing
Shareholders,” and together with the Management Shareholders, collectively, the
“Shareholders” and individually, a “Shareholder”).

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, the Shareholders,
who are currently members of 271 LAKE DAVIS HOLDINGS, LLC D/B/A SANSAL (the
“LLC”) are acquiring shares of common stock (the “Shares”) of ARMEAU BRANDS,
INC., a Nevada corporation (the “Company”) in exchange for their respective
limited liability company membership interests in the LLC; and

 

WHEREAS, the Shareholders wish to provide for the orderly management of certain
of the Company’s affairs on an ongoing basis.

 

AGREEMENT

 

NOW, THEREFORE, the Shareholders agree as follows:

 

1.             Voting Provisions. Each Shareholder agrees to vote, or cause to
be voted, all Shares owned by such Shareholder, or over which such Shareholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary, in accordance with the recommendations with respect to all
matters brought to a vote of shareholders of the Company, including without
limitation, the election or removal of directors, the amendment of the Company’s
Articles of Incorporation or the merger or sale of the Company. For purposes of
this Agreement, the term “Shares” shall mean and include any securities of the
Company the holders of which are entitled to vote for members of the Board,
including without limitation, all shares of common stock and preferred stock, by
whatever name called, now owned or subsequently acquired by a Shareholder,
however acquired, whether through stock splits, stock dividends,
reclassifications, recapitalizations, similar events or otherwise. In the
absence of a voting recommendation by the Management Shareholders on one or more
matters brought to a vote of shareholders, each Shareholder may vote such
Shareholder’s Shares as determined by the Shareholder in the Shareholders’ sole
and absolute discretion.

 

2.             Remedies.

 

2.1           Irrevocable Proxy and Power of Attorney. Each Shareholder hereby
constitutes and appoints as the proxies of such Shareholder and hereby grants a
power of attorney to the Managing Shareholders, and each of them, with full
power of substitution, to vote such Shareholder’s Shares in accordance with
Section 1, and hereby authorizes each of them to represent and vote, if and only
if the Shareholder (a) fails to vote or (b) attempts to vote (whether by proxy,
in person or by written consent), in a manner which is inconsistent with the
terms of this Agreement, all of such Shareholder’s Shares Each of the proxy and
power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Shareholders in
connection with the transactions contemplated by this Agreement and, as such,
each is coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to this Agreement.

 



 

 

 

2.2           Specific Enforcement. Each Shareholder acknowledges and agrees
that each other Shareholder party hereto will be irreparably damaged in the
event any of the provisions of this Agreement are not performed by Shareholders
parties in accordance with their specific terms or are otherwise breached.
Accordingly, it is agreed that each of Managing Shareholders, on behalf of
themselves and the other the Shareholders, shall be entitled to an injunction to
prevent breaches of this Agreement, and to specific enforcement of this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state having subject matter jurisdiction.

 

2.3           Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

3.             Term. This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate upon the earliest to occur of
(a) the sale or merger of the Company; (b) the Management Shareholders
beneficially owning in the aggregate fewer than twenty-five percent (25%) of the
Shares owned as of the Effective Date; (b) termination of this Agreement in
accordance with Section 4.6; or (c) the fifth (5th) anniversary of this
Agreement.

 

4.             Miscellaneous.

 

4.1           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the Shareholders and their
respective heirs, legal representatives, successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

4.2           Governing Law; Jurisdiction; Attorney’s Fees. This Agreement shall
be governed by and construed in accordance with the Laws of the State of
Florida, without regard to conflicts of law principles.  Each of the
Shareholders submits to the jurisdiction of any state or federal court sitting
in the State of Florida, Miami-Dade County, in any action or proceeding to
interpret enforce or otherwise arising out of or relating to this Agreement and
agrees that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Shareholders waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Shareholder with respect thereto.  Any Shareholder may make service on any other
Shareholder by sending or delivering a copy of the process to the Shareholder to
be served at the address and in the manner provided for the giving of notices in
Section 4.5.  Nothing in this Section 4.2, however, shall affect the right of
any Shareholder to serve legal process in any other manner permitted by
law.  Each Shareholder agrees that a final judgment in any action or proceeding
so brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity. In any action brought to
interpret to enforce this Agreement, the prevailing Shareholder or Shareholders
shall be entitled to recover all cost related thereto from the non-prevailing
Shareholder or Shareholders, including attorneys’ fees and costs at both the
trial and appellate levels. 

 

2 | P a g e 

 



 

4.3           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, .PDF or any other electronic transmission and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

4.4           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

4.5           Notices. All notices and other communications given or made
pursuant to this Agreement shall be (a) in writing; (b) sent by (i) personal
delivery or (ii) a nationally recognized overnight courier to the addresses set
forth under each Shareholder’s signature on the signature pages hereto (or to
such subsequent address as a Shareholder may notify the Management Shareholders
by written notice pursuant to this Section 4.5); and (c) shall be effective upon
receipt.

 

4.6           Consent Required to Amend, Terminate or Waive. This Agreement may
be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (a) the Management
Shareholders; and (b) Investing Shareholders holding of at least a majority of
the Shares then held by the Investing Shareholders. The Management Shareholders
shall give prompt written notice of any amendment, termination, or waiver
hereunder to any Shareholder that did not consent in writing thereto. Any
amendment, termination, or waiver effected in accordance with this Section 4.6
shall be binding on each Shareholder and all of such Shareholder’s heirs, legal
representatives, and permitted assigns, whether or not any such Shareholder or
such Shareholder’s heirs, legal representatives, successors or assigns entered
into or approved such amendment, termination or waiver.

 

4.7           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Shareholder under this Agreement, upon any
breach or default of any other Shareholder under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting
Shareholder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default previously or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any Shareholder, shall be
cumulative and not alternative.

 

4.8           Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 



3 | P a g e 

 

 

4.9           Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Shareholders with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing among the Shareholders is expressly canceled.

 

4.10         Stock Splits, Stock Dividends and Similar Transactions.In the event
of any issuance of Shares to any of the Shareholders (including, without
limitation, in connection with any stock split, stock dividend,
recapitalization, reorganization or similar transaction), such Shares shall
become subject to this Agreement.

 

4.11          Further Assurances. At any time or from time to time after the
Effective Date, the Shareholders agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as the other party may reasonably
request in order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Shareholders
hereunder.

 

[Signature Pages Follow]

 



4 | P a g e 

 

 

IN WITNESS WHEREOF, the Shareholders have executed this Voting Agreement as of
the Effective Date

 



  MANAGEMENT SHAREHOLDERS:       /s/Alexander Salgado   Alexander M. Salgado  
Number of Shares: 946,725           Address       /s/ Erduis Sanabria   Erduis
Sanabria   Number of Shares: 946,725           Address

  

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



1 | P a g e 

 

 



  INVESTING SHAREHOLDERS:       RUMAR INVESTMENTS, LLC       By: /s/ Maricela
Nicolas   Print Name: Maricela Nicolas   Title: Manager   Number of Shares:
312,000           Address       /s/ Etniel Sanabria   Etniel Sanabria   Number
of Shares: 393,900           Address



  

[SIGNATURES CONTINUE FOLLOWING PAGE]

 



2 | P a g e 

 

 

 

  /s/ Henry Yanez   Henry Yanez   Number of Shares: 68,250           Address    
  /s/ Edi Israelov   Edi Israelov   Number of Shares: 546,000           Address
      /s/ Faullin Marshall Paletsky   Faullin Marshall Paletsky       /s/ Brenna
Leigh Steinberg   Brenna Leigh Steinberg   Number of Shares: 273,000          
Address       /s/ Joseph Michael Urciuoli   Joseph Michael Urciuoli   Number of
Shares: 25,350           Address



  

[SIGNATURES CONTINUE FOLLOWING PAGE]

 



3 | P a g e 

 

 



  YCA HOLDINGS, LLC       By: /s/ Yeylys Cabrera   Print Name: Yeylys Cabrera  
Title: CEO   Number of Shares: 390,000           Address       CAO INVESTMENT
GROUP, LLC       By: /s/ Erik Cao   Print Name: Erik Cao   Title: Manager  
Number of Shares: 312,000           Address       YM LIMITED INVESTMENTS LLC    
  By: /s/ Yenier Mirabales   Print Name: Yenier Mirabales   Title: Manager  
Number of Shares: 156,000           Address       /s/ Jesus Muley Pratts   Jesus
Muley Pratts   Number of Shares: 7,800           Address

 



4 | P a g e 

 

 

 

  MENENDEZ INVESTMENT LLC       By: /s/ Rosa Menendez   Print Name: Rosa
Menendez   Title: Manager   Number of Shares: 78,000           Address

 



5 | P a g e 